DETAILED ACTION

Ex-Parte Quayle
This application is in condition for allowance except for formal matters, which would be overcome by claim amendments set forth below:

Claim 1. (Original) A method for monitoring an exhaust aftertreatment system of a combustion engine, the method comprising: detecting, via a pressure difference sensor, a first pressure difference between a first sampling point and a second sampling point, detecting a second pressure difference between the second sampling point and the environment, and determining, with a computer, a defect on the basis of the second pressure difference.

Claim 2. (Currently Amended) The method according to Claim 1, wherein the defect is determined in [[the]]a pressure line between one of the first and second sampling points and the pressure difference sensor.

Claim 3. (Currently Amended) The method according to Claim 1, further comprising determining that [[the]]a exhaust [[mass]]gas flow exceeds a gas value.

Claim 4. (Currently Amended) The method according to Claim 1, further comprising determining that [[the]]a exhaust gas flow through the exhaust aftertreatment system exceeds a threshold value.

Claim 5. (Currently Amended) The method according to Claim 1, wherein the first sampling point is arranged on [[the]]a high pressure side of a particulate filter and that [[the]]a second sampling point is arranged in the exhaust aftertreatment system on [[the]]a low pressure side of a particulate filter.

Claim 6. (Currently Amended) The method according to Claim 1, wherein the defect is determined when the second pressure difference is about zero.

Claim 7. (Currently Amended) The method according to Claim 1, wherein the defect is determined [[if]]when the second pressure difference does not change in the event of a change in [[the]]an operating state of the combustion engine.

Claim 8. (Currently Amended) The method according to Claim I, wherein [[a]]the defect is determined [[if]]when the ratio between the first pressure difference and the second pressure difference is greater than a predetermined value.

Claim 9. (Currently Amended) A non-transitory, computer-readable storage medium containing instructions that when executed by a computer, cause the computer to detect, via a pressure difference sensor in an exhaust aftertreatmnent system of a combustion engine, a first pressure difference between a first sampling point and a second sampling point, detect a second pressure difference between the second sampling point and the environment, and determine a defect on the basis of the second pressure difference.

Claim 10. (Currently Amended) A control unit comprising a computer configured to detect, via a pressure difference sensor in an exhaust aftertreatmnent system of a combustion engine, a first pressure difference between a first sampling point and a second sampling point, detect a second pressure difference between the second sampling point and the environment, and determine a defect on the basis of the second pressure difference.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Allowable Subject Matter
Claims 1-10 are objected to as having minor inconsistencies in claim language, but would be allowable if rewritten as suggested above.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose or teach A method for monitoring an exhaust aftertreatment system of a combustion engine, the method comprising: detecting, via a pressure difference sensor, a first pressure difference between a first sampling point and a second sampling point, detecting a second pressure difference between the second sampling point and the environment, and determining, with a computer, a defect on the basis of the second pressure difference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176.  The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/NGOC T NGUYEN/Primary Examiner, Art Unit 3799